                           Case 18-11736-KG             Doc 495        Filed 12/10/18         Page 1 of 2



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         ----------------------------------------------------------x
                                                                   :
         In re:                                                    :   Chapter 11
                                                                   :
         HERITAGE HOME GROUP LLC, et al., :                            Case No. 18-11736 (KG)
                                                                   :
                           Debtors.1                               :   Jointly Administered
                                                                   :
                                                                   :   Ref. Docket No. 466
         ----------------------------------------------------------x

                   ORDER PURSUANT SECTION 1121(d) OF THE BANKRUPTCY CODE
                     EXTENDING THE EXCLUSIVE PERIODS FOR THE FILING OF
                A CHAPTER 11 PLAN AND SOLICITATION OF ACCEPTANCES THEREOF

                           Upon consideration of the Motion2 of the above-captioned affiliated debtors and

         debtors in possession (collectively, the “Debtors”), for entry of an order extending the Exclusive

         Periods for the filing of a chapter 11 plan and solicitation of acceptances thereto, all as more

         fully described in the Motion; and upon consideration of the Motion; and due and proper notice

         of the Motion having been given; and it appearing that no other or further notice of the Motion is

         required; and it appearing that the Court has jurisdiction to consider the Motion in accordance

         with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

         States District Court for the District of Delaware, dated as of February 29, 2012; and it appearing

         that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of

         this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

         appearing that the relief requested in the Motion and provided for herein is in the best interest of



         1
           The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number, as
         applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
         (7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
         headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.
         2
           Capitalized terms used, but not otherwise defined herein, have the meaning given to them in the Motion.
01:23876561.1
                        Case 18-11736-KG        Doc 495      Filed 12/10/18    Page 2 of 2



         the Debtors, their estates and creditors; and after due deliberation and sufficient cause appearing

         therefor, IT IS HEREBY ORDERED THAT:

                        1.      The Motion is GRANTED, as set forth herein.

                        2.      The Plan Period for each Debtor is extended through and including

         January 25, 2019, pursuant to section 1121(d) of the Bankruptcy Code.

                        3.      The Solicitation Period for each Debtor is extended through and including

         April 25, 2019, pursuant to section 1121(d) of the Bankruptcy Code.

                        4.      The relief granted herein shall not prejudice the Debtors from seeking

         further extensions made pursuant to section 1121(d) of the Bankruptcy Code.

                        5.      This Court shall retain jurisdiction to hear and determine all matters

         arising from or related to the implementation, interpretation and/or enforcement of this Order.




01:23876561.1   Dated: December 10th, 2018               KEVIN GROSS
                Wilmington, Delaware                     2
                                                         UNITED STATES BANKRUPTCY JUDGE
